Case 1:16-cv-00986-LPS Document 69 Filed 09/30/20 Page 1 of 2 PagelD #: 1720

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

TIFFANY I. GOOCH, Executrix of the
Estate of Tony Wilson,

Plaintiff,
v. : Civ. No. 16-986-LPS

UNITED STATES OF AMERICA,
INTERNAL REVENUE SERVICE, et al.,

Defendants.
MEMORANDUM ORDER

At Wilmington this 30th day of September, 2020;

1. On May 19, 2020, the Coutt entered an order for Plaintiff to show cause, on or
before June 12, 2020, why this case should not be dismissed for failure to prosecute, pursuant to D.
Del. LR 41.1. (See DL 68) Plaintiff did not respond to the show cause order.

2. Pursuant to Fed. R. Civ. P, 41(b), a court may dismiss an action “[flor failure of the
plaintiff to prosecute ot to comply with [the Federal Rules} or any order of court.” Although
dismissal is an extreme sanction that should only be used in limited circumstances, dismissal is
apptoptiate if a party fails to prosecute the action. See Harris ». City of Philadelphia, 47 F 3d 1311,
1330 (3d Cir. 1995).

3. The following six factors determine whether dismissal is warranted: (1) The extent of
the party’s personal responsibility; (2) the prejudice to the adversary caused by the failure to meet
scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of
the party was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
entails an analysis of other sanctions; and (6) the metitoriousness of the claim or defense. See Powis

1

 

 
Case 1:16-cv-00986-LPS Document 69 Filed 09/30/20 Page 2 of 2 PagelD #: 1721

». State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also Hildebrand v. Adlegheny Cty., 923
F.3d 128 (3d Cir. 2019). The Court must balance the factors and need not find that all of them
weigh against Plaintiff to dismiss the action. See Emerson wv. Thiel Coll, 296 F.3d 184, 190 Gd Cir.
2002).

4, Several factors warrant the sanction of dismissal here, including Plaintiff having
taken no action since October 10, 2019, when Tiffany I. Gooch, executrix of the estate of Tony
Wilson, filed a motion to substitute the executrix as the proper patty plaintiff (D.L. 63), the United
States having filed a motion to dismiss for lack of jurisdiction and for failure to state a claim upon
which relief may be granted (D.I. 65) on November 22, 2019, and Plaintiff having failed to file an
answering brief; Plaintiff having failed to file a response to the May 19, 2020 show cause order;
Plaintiff apparently having abandoned the case; and Plaintiff's failure to prosecute the case.

THEREFORE, it ts ordered that:

1. Defendant’s motion to dismiss is DENIED as moot. (D.I 65)

2. The Complaint is DISMISSED without prejudice for Plaintiffs failure to prosecute
this case.

3, The Clerk of Court is directed to CLOSE the case.

“Lt

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 
